DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 respectively of U.S. Patent No. 11489557. Although the claims at issue are not identical, they are not patentably distinct from each other because see table below.

U.S. App. 17433475
U.S Patent 11/489557
1. A wireless communication system configured to perform SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, wherein the transmitting station apparatus includes 
a training signal generation unit configured to generate a training signal that is known, 
a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function, and 

a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus, 
the receiving station apparatus includes a receiving station communication unit including a plurality of antennas configured to receive the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmit the information on the transmission end transfer function to the transmitting station apparatus, 
a communication path estimation unit configured to estimate a communication path response from the training signal received by the receiving station communication unit, 
a reception end coefficient calculation unit configured to calculate the transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function and a reception end transfer function with an inverse of a determinant of the transfer function matrix H as a transfer function, and 
a reception end linear equalization unit configured to output a plurality of third data signals obtained by equalizing the plurality of second data signals received by the receiving station communication unit by using the reception end transfer function, and the reception end linear equalization unit determines whether the determinant of the transfer function matrix H is a minimum phase, performs a forward direction equalization in a case of the minimum phase, and performs an inverse direction equalization in a case of a non-minimum phase.
3. A wireless communication method for performing SC-MIMO transmission between a transmitting station apparatus and a receiving station apparatus, the wireless communication method comprising the steps of: 
by the transmitting station apparatus, generating a training signal that is known;
 by the transmitting station apparatus, outputting a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function; 

by the transmitting station apparatus, transmitting the training signal or the plurality of second data signals to the receiving station apparatus and receiving information on the transmission end transfer function from the receiving station apparatus; 
by the receiving station apparatus, receiving the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmitting the information on the transmission end transfer function to the transmitting station apparatus; 
by the receiving station apparatus, estimating a communication path response from the training signal received from the transmitting station apparatus; 
by the receiving station apparatus, calculating the transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function and a reception end transfer function with an inverse of a determinant of the transfer function matrix H as a transfer function; and 
by the receiving station apparatus, outputting a plurality of third data signals obtained by equalizing the plurality of second data signals that are received by using the reception end transfer function, wherein the outputting step by the receiving station apparatus determines whether the determinant of the transfer function matrix H is a minimum phase, performs a forward direction equalization in a case of the minimum phase, and performs an inverse direction equalization in a case of a non-minimum phase.
5. A transmitting station apparatus configured to perform SC-MIMO transmission with a receiving station apparatus, the transmitting station apparatus comprising: 
a training signal generation unit configured to generate a training signal that is known for the receiving station apparatus to estimate a communication path response; 
a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing a plurality of first data signals by using a transmission end transfer function with an adjugate matrix of a transfer function matrix H of the communication path response as a transfer function; and 
a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus.

1. A wireless communication system configured to perform single carrier multiple-input multiple-output (SC-MIMO) transmission between a transmitting station apparatus and a receiving station apparatus, wherein the transmitting station apparatus includes 
a training signal generation unit configured to generate a training signal that is known, 
a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by utilizing a transmission end transfer function for equalizing the inter-antenna interference, and 
a transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus, and 
the receiving station apparatus includes a receiving station communication unit including a plurality of antennas configured to receive the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmit the information on the transmission end transfer function to the transmitting station apparatus, 
a communication path estimation unit configured to estimate a communication path response from the training signal received by the receiving station communication unit, 
a reception end coefficient calculation unit configured to calculate the transmission end transfer function for equalizing inter-antenna interference and a reception end transfer function for equalizing inter-symbol interference, based on the communication path response, and 
a reception end linear equalization unit configured to output a plurality of third data signals obtained by equalizing the inter-symbol interference from the plurality of second data signals received by the receiving station communication unit by utilizing the reception end transfer function.



3. A wireless communication method for performing single carrier multiple-input multiple-output (SC-MIMO) transmission between a transmitting station apparatus and a receiving station apparatus, the wireless communication method comprising the steps of: 
by the transmitting station apparatus, generating a training signal that is known; 
by the transmitting station apparatus, outputting a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by utilizing a transmission end transfer function for equalizing the inter-antenna interference; 
by the transmitting station apparatus, transmitting the training signal or the plurality of second data signals to the receiving station apparatus and receiving information on the transmission end transfer function from the receiving station apparatus; 
by the receiving station apparatus, receiving the plurality of second data signals or the training signal transmitted by the transmitting station apparatus and transmitting the information on the transmission end transfer function to the transmitting station apparatus; 
by the receiving station apparatus, estimating a communication path response from the training signal received from the transmitting station apparatus;
 by the receiving station apparatus, calculating the transmission end transfer function for equalizing inter-antenna interference and a reception end transfer function for equalizing inter-symbol interference, based on the communication path response; and 

by the receiving station apparatus, outputting a plurality of third data signals obtained by equalizing the inter-symbol interference from the plurality of second data signals that are received by utilizing the reception end transfer function.



5. A transmitting station apparatus configured to perform single carrier multiple-input multiple-output (SC-MIMO) transmission with a receiving station apparatus, the transmitting station apparatus comprising: 
a training signal generation unit configured to generate a training signal that is known; 
a transmission end linear equalization unit configured to output a plurality of second data signals obtained by equalizing inter-antenna interference of a plurality of first data signals by utilizing a transmission end transfer function for equalizing the inter-antenna interference; and a 

transmitting station communication unit including a plurality of antennas configured to transmit the training signal or the plurality of second data signals to the receiving station apparatus and receive information on the transmission end transfer function from the receiving station apparatus.



Allowable Subject Matter
2.	Claims 1, 3, and 5 would be allowable if applicant file terminal disclaimer to overcome double patenting rejection shown above. 
3.	Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637